Exhibit 10.1

 

SEPARATION AGREEMENT

 

This Agreement by and between David R. Sonksen, an individual (“Mr. Sonksen”)
and Microsemi Corporation (“Employer”) provides for the termination of Mr.
Sonksen as an employee of Employer and shall have an Effective Date of March 31,
2008.

 

1.0                                 In consideration by the parties hereof to
the mutual acceptance of the terms and conditions set forth herein the parties
mutually agree as follows:

 

2.0                                 From March 31, 2008 through October 2, 2009,
Mr. Sonksen will be placed in a consultant/employee status (Consulting Period).

 

3.0                                 Mr. Sonksen hereby agrees to the following:

 

3.1           During the Consulting Period, he shall not solicit, initiate
contact, or respond to any contact that leads to, causes, or results in the
hiring of any employee of the Employer, and shall not encourage any employees of
the Employer to resign from the Employer.

 

3.2                                 At any time after the Effective Date, to
refrain from any negative communications, either written, verbal, or by any
other media, pertaining to his employment with Employer, his termination of
employment or to this Agreement. Employer agrees to the same limitations
regarding negative communication concerning Mr. Sonksen.

 

3.3                                 During the Consulting Period, he shall not
consult, advise, work for, accept employment or provide consulting services or
other personal services that are or could be perceived as, a conflict of
interest with those of the Employer and to be bound by the Microsemi Code of
Ethics in all matters including provisions relating to service on the board of
directors of other companies.

 

4.0                                 The Employer hereby agrees to the following:

 

4.1                                 During the Consulting Period, the Employer
agrees to provide and pay Mr. Sonksen the benefits and funds specified in
Section 7.0 hereof.

 

4.2                                 During the Consulting Period, the Employer
further agrees to retain Mr. Sonksen in a consulting status for the primary
purpose of assisting the Employer, as reasonably needed, with special projects
as the parties agree that Mr. Sonksen’s experience and knowledge may be
beneficial.

 

1

--------------------------------------------------------------------------------


 

5.0                                 Mr. Sonksen agrees to return all company
property, notebooks, equipment, badge, keys, documents, records and any other
material belonging to Employer, regardless of whether they are located in his
office, his home or some other location to which he has access, and to remove
all personal belongings from his office by the Termination Date whether the
termination is Accelerated as provided in Section 8.0 or Scheduled as provided
in Section 6.0.

 

6.0                                 Unless terminated as provided in Section 8.0
(the “Accelerated Termination Date”)  the parties hereto agree that on October
2, 2009, Mr. Sonksen shall be deemed terminated (the “Scheduled Termination
Date”), and whether termination is Accelerated or Scheduled, no further action
on the part of either party shall be required to effect such termination.

 

7.0                                 In consideration of the mutual rights and
obligations herein set forth, the parties agree as follows:

 

7.1                                 During the  Consulting Period , Mr. Sonksen
shall be available to consult no more than thirty (30) hours per month at the
company’s headquarters location or a mutually agreed upon location, and shall
receive payments equal to 100% of the weekly salary Mr. Sonksen was earning as
of the Effective Date.

 

7.1.1                        Should Mr. Sonksen be asked and agree to provide
additional consulting support beyond thirty (30) hours a month, he will be paid
at a rate of $100 an hour.

 

7.2                                 During the Consulting Period, Mr. Sonksen
will receive the above mentioned pay together with benefits normally provided
regular employees of the Employer including:

 

7.2.1                        Executive Medical, dental, and life insurance
coverage.

 

7.2.2                        Employer 401(k) contribution and matching.

 

7.3                                 The vesting of any Microsemi Corporation
Stock Options granted to Mr. Sonksen will continue during the Consulting Period
until the Accelerated or Scheduled Termination Date. On the Scheduled
Termination Date, the Employer will provide Mr. Sonksen with vesting of any
unvested restricted stock and stock options from restricted stock and stock
option grants he has been awarded. The exercise period for all vested options
shall expire ninety days after the Accelerated or Scheduled Termination Date, or
earlier per the terms of the Stock Option Agreement under which they were
issued. All terms and conditions specified in such Stock Option Agreements shall
remain in full force and effect.

 

2

--------------------------------------------------------------------------------


 

7.4                                 In December 2008, the Employer will pay Mr.
Sonksen a one-time payment for his “partial year” participation in the FY 2008
Microsemi Management Incentive Bonus. No further payments under this plan will
be paid to Mr. Sonksen. Mr. Sonksen will receive payment in December 2007 for
his participation in the FY 2007 Microsemi Management Incentive Bonus.

 

7.5                                 On March 31, 2008, Mr. Sonksen will receive
$16,500 one-time payment as a car allowance benefit.

 

7.6                                 On March 31, 2008, Mr. Sonksen will receive
a one-time payment of his then existing vacation balance as full and final
payment due on outstanding vacation.

 

7.7                                 On or before March 31, 2008, Mr. Sonksen
will receive a one-time payment in the amount of $3,000 representing an income
tax planning allowance.

 

7.8                                 All payments contemplated hereby shall be
subject to and payable net all required tax withholdings.

 

8.0                                 The benefits specified in Section 7 above
shall continue to be provided as long as Mr. Sonksen provides the consulting
support specified in Section 7.1 above. Should (a) Mr. Sonksen not be able to
provide the consulting support specified above or (b) should Mr. Sonksen provide
written notice to Employer that he is not able to provide the consulting support
specified above or (c) should Mr. Sonksen be terminated for cause, the
Consulting Period shall be deemed terminated and the date thereof shall be
deemed the “Accelerated Termination Date.”  For purposes of this Agreement, “for
cause” means: (a) Gross dereliction of duties, or (b) Gross violation of the
Company’s policies, or any action by Mr. Sonksen that brings the Employer into
disrepute.

 

8.1                                 As of the Scheduled or Accelerated
Termination Date no further payments or benefits will be provided under the
terms of this agreement.

 

8.2                                 In case of Mr. Sonksen’s death or permanent
disability during the Consulting Period, all remaining cash payment described in
Sections 7.1 (to the Scheduled Termination Date), 7.4, 7.5 and 7.6 would be paid
as a lump sum.

 

9.0                                 As of the Effective Date hereof, Mr. Sonksen
shall not be eligible to receive the following benefits:

 

9.1                                 Any bonus or commission distributions,
except as stated in Section 7.4.

 

3

--------------------------------------------------------------------------------


 

9.2                                 Grants of new Microsemi Corporation stock
options or Restricted Stock Awards

 

9.3                                 Participation in any incentive or merit
compensation program.

 

9.4                                 Benefits beyond those normally provided to
other Microsemi Corporation employees.

 

9.5                                 Continued vacation accruals.

 

9.6                                 Any further car allowance.

 

10.0         Mr. Sonksen voluntarily and knowingly releases the Employer and its
subsidiaries and divisions, their respective directors, officers, employees and
agents from any claims of any nature, whether now known or later becoming known,
arising from his employment or termination of employment with the Employer,
including without limitation, any violation of any federal or state law, common
law, court decision, ruling or regulation prohibiting, or creating a cause of
action for, termination of employment or discrimination in employment on the
basis of age, sex, race, disability status, workers’ compensation retaliatory
discharge, or otherwise. Without limiting the waiver and release of claims,
rights and causes of action contained in the foregoing Section, this Agreement
specifically waives and releases any and all rights or claims Mr. Sonksen may
have under Title VII of the Civil Rights Act of 1962, as amended, under the Age
Discrimination in Employment Act of 1967, as amended, the Older Workers Benefit
Protection Act or under any California State Law or regulation, including but
not limited to the Fair Employment and Housing Act, the California Labor Code or
any Department of Fair Employment and Housing regulation. This Agreement does
not waive or release (a) any rights or claims that Mr. Sonksen may have under
the Age Discrimination in Employment of Act of 1967, as amended, which arise
after the Effective Date and unrelated to this agreement or (b) rights under
COBRA, or (c) all claims or rights Mr. Sonksen has to enforce the terms of this
Agreement, (d) the agreements referred to herein that survive this Agreement and
the Indemnification Agreement dated May 5, 2003 between the Employer and Mr.
Sonksen.

 

11.0         Except as specified in Section 13.0 and 16.0, the Employer on its
behalf and on the behalf of its subsidiaries and divisions, their respective
directors, officers, employees and agents releases Mr. Sonksen and his
representatives, successors, estate and heirs from any claims of any nature,
whether known or unknown, either at law and/or in equity, existing or
contingent, that Employer ever had, now has, or can, shall, or may have, by
reason of, on account of, or arising out of any matter or things that have
happened, developed or occurred before the Effective Date of this Agreement,
including but not in limitation of, the foregoing general terms, any and all
suits in tort or contract and any and all

 

4

--------------------------------------------------------------------------------


 

claims, asserted or unasserted, arising from Mr. Sonksen’s performance as an
employee of Employer prior to the Effective Date of this Agreement.

 

12.0                           The parties to this Agreement hereby expressly
waive and relinquish all rights and benefits under Section 1542 of the
California Civil Code that provides:

 

“A General Release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the Release, which if
known by him, must have materially affected his settlement with the debtor.”

 

The parties further waive and relinquish all similar rights and benefits which
they have or may have under any law, rule or regulation of any jurisdiction,
within or outside the United States to the fullest extent that they may lawfully
waive or relinquish such rights and benefits.

 

13.0         Mr. Sonksen acknowledges that he has had access to sensitive and
proprietary information of Employer of the nature addressed in the Employee
Invention and Confidentiality Agreement executed on April 3, 1986
(Confidentiality Agreement). Mr. Sonksen further acknowledges that, per the
terms of the Confidentiality Agreement, his obligation to preserve as
confidential all such proprietary technical and business information survives
his employment and the termination of employment with Employer, and Mr. Sonksen
agrees to abide by such obligations and all other obligations imposed by law,
the Confidentiality Agreement or any similar agreements.

 

14.0         The terms of the “Agreement by and between  MICROSEMI CORPORATION
and David R. Sonksen, dated January 12, 2001(CIC Agreement) shall remain in
effect during the Consulting Period. Mr. Sonksen will retain rights, benefits
and privileges granted by the January 12, 2001 CIC Agreement for a Company
termination without cause should there be a change in control as defined by the
CIC Agreement during the Consulting Period, provided such benefits and
privileges exceed those provided under this agreement.

 

15.0         This Agreement may be amended only by a written document executed
by Mr. Sonksen and an executive officer of the Employer which references this
Agreement and expressly states that it is intended to modify or amend specific
terms or conditions contained herein.

 

16.0         This Agreement, and the terms hereof, shall be considered
Confidential Information, and shall not be disclosed to any third party without
the prior written approval of the parties hereto, except to the extent that
disclosure is required by law. Any violation of this provision shall constitute
a material breach of this Agreement by the disclosing party.

 

5

--------------------------------------------------------------------------------


 

17.0         This Agreement was presented to Mr. Sonksen on November 9, 2007.
Mr. Sonksen has twenty-one (21) calendar days in which to accept this Agreement.
If Mr. Sonksen executes and delivers this Agreement prior to the expiration of
twenty-one days after this Agreement in its final form is presented to him, Mr.
Sonksen hereby fully and knowingly waives and relinquishes his right to further
review this Agreement prior to accepting it. If Mr. Sonksen accepts this
Agreement and later changes his mind, Mr. Sonksen has seven (7) calendar days
from the date of his acceptance hereof to revoke his original decision by giving
notice in writing to the Employer, which will thereby rescind this Agreement.

 

18.0         This Agreement shall be governed by and construed in accordance
with the laws of the State of California. In that this is a legal agreement, Mr.
Sonksen is advised to consult his personal attorney should he have any questions
or wish to do so. This Agreement is intended by the parties as a final
expression of their agreement and as a complete and exclusive statement of its
terms. This Agreement shall supersede all prior understandings, oral and
written, between the parties, except the  confidentiality restrictions
referenced in section 13.0 which shall remain in full force and effect. This
Agreement may not be used as evidence in any subsequent proceeding of any kind
except one in which one of the parties alleges a breach of the terms of this
Agreement.

 

19.0         The parties agree to attempt to settle any dispute arising out of
this Agreement, the execution thereof or in connection therewith, through
friendly consultation and negotiation in the spirit of mutual cooperation, and
if settlement cannot be reached within a reasonable time, then the dispute shall
first be submitted to a mutually acceptable neutral advisor for Non-Binding
Mediation. Neither party shall unreasonably withhold acceptance of such advisor,
and selection thereof shall be made within forty-five (45) days after written
notice by one party requesting such Mediation. Any Mediation fee shall be
payable by Employer. If any Party commences Binding Arbitration without first
attempting to resolve the matter through Mediation, then in the discretion of
the Mediator, that Party shall not be entitled to recover attorneys’ fees, even
if they would otherwise have been available to that Party. Any disputes arising
hereunder, which the parties cannot resolve in good faith within three (3)
months of the date of the written request for Mediation, shall be submitted to
the Judicial Arbitration and Mediation Services (“JAMS”) for Binding Arbitration
in accordance with its rules and procedures. Each party shall be responsible for
all costs associated with the preparation and representation by attorneys, or
any other persons retained thereby, to assist in connection with any such
Arbitration. However, all costs charged by JAMS shall be payable by Employer.
Although this Agreement is made and is to be performed to a substantial extent
in Orange County, California, the parties may mutually agree that their
respective performance hereunder may be in and upon other sites. The parties
further agree that the venue for Mediations and Arbitrations shall be Orange
County, California, and the provisions of the Evidence Code of California shall
be applicable to all statements and admissions made, and

 

6

--------------------------------------------------------------------------------


 

all documents prepared, in connection with such Mediations and Arbitrations.
Each party shall be responsible for all its own costs associated with the
preparation and representation by attorneys, or any other persons retained
hereby, to assist in connection with any such Mediations and Arbitrations.

 

20.0         The parties agree that the Arbitral Award shall be final and
binding upon both parties. During Mediation and Arbitration, the terms and
conditions of this Agreement shall be executed continuously by both parties
except for matters in dispute.

 

21.0         Each of the parties shall execute such further documents and shall
perform such further deeds and acts as reasonably requested by the other party
as may be reasonably necessary to carry out or effectuate the terms and
conditions of this Agreement. Without limiting the foregoing, each of Mr.
Sonksen and Employer agrees to execute and deliver, on each of the Effective
Date and the Scheduled Termination Date (or, if applicable, the Accelerated
Termination Date), a Mutual Release Agreement containing releases substantially
in the form of those contained in Sections 10.0, 11.0 and 12.0 and mutually
releasing any claims against the other (other than with respect to their
respective obligations under this Agreement) through the date of such delivery.

 

22.0         Mr. Sonksen acknowledges that he has read and understands every
word of this Agreement; that he is of sound mind and not acting under any
disability, duress or undue influence; that he has entered into this Agreement
freely and voluntarily; that he has had full opportunity to consult legal
counsel and secure independent advice and consultation concerning this Agreement
and any right or liabilities that he may be relinquishing, including the
discontinuance of benefits.

 

23.0         In the event that any provisions of this Agreement are determined
to be invalid or unenforceable, the unenforceable or invalid provisions shall be
deemed severed from this Agreement, and the remaining provisions of this
Agreement shall remain binding and in full force and effect.

 

AGREED TO AND ACCEPTED:

 

David R. Sonksen,

James J. Peterson,

Executive Vice President &

Chief Executive Officer & President

Chief Financial Officer

 

 

 

By:

/s/ David R. Sonksen

 

By:

/s/ James J. Peterson

 

 

 

Date Signed:

11/14/07

 

Date Signed:

11/14/07

 

 

7

--------------------------------------------------------------------------------